Per Curiam:
This case appears to have received a careful examination and ■consideration by the learned judge. While the facts do not appear to reflect on the honesty and good faith of the appellants, jet in view of the uncertainty of their lives, the large encumbrances on their real estate, and the fluctuating values of property, we see no sufficient reason for reversing this decree, made in the exercise of a sound discretion.
Decree affirmed and appeal dismissed, at the costs of the appellants.